DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of original claim 4 is withdrawn in view of the newly discovered reference(s) to Corman 2017/0291714.  Rejections based on the newly cited reference(s) follow.
Current claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corman 2017/0291714.

wherein the body, the first conduit portion, the second conduit portion, and the base are formed as a monolithic component via additive manufacturing; the first conduit portion is connected to a first fluid port of the body; the second conduit portion is connected to a second fluid port of the body; the body includes a third fluid port 8 configured for connection with a fluid pump; and the body includes a nozzle 8a connected to and/or extending from the third fluid port towards the first fluid port: and wherein the base includes a mesh 6 configured to receive fluid, the mesh including an internal chamber defined by one wall 6 having a plurality of apertures.
In regard to claim 2, wherein at least one of:
the first conduit portion 11, the first fluid port, the third fluid port, and the nozzle are aligned with a longitudinal axis of the body 10;
a longitudinal axis of the second conduit portion 3 extends through the nozzle; and the longitudinal axis of the body is substantially perpendicular to the longitudinal axis of the second conduit portion.
In regard to claim 5, wherein the mesh 6 includes a rectangular configuration.
In regard to claim 6, wherein the fluid conduit does not include sealing members between any of the base, the mesh, the first conduit portion, the body, or the second conduit portion.
In regard to claim 7, including an internal fluid passage extending from the base, through the second conduit portion, through the body, and through the first conduit portion (see fig. 2).
In regard to claim 8, wherein the nozzle 8a extends at least partially into the internal fluid passage.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corman 2017/0291714 in view of Klein 2014/0196809.
Corman discloses a fluid conduit as described above, but does not disclose the conduit as having a teardrop configuration. Klein teaches that providing conduits with either a cylindrical (fig. 1) or a tear drop shape (fig. 2) is common and well known in the art. Therefore it would have been obvious to one of ordinary skill in the art to modify the cylindrical shape of the conduit of Corman to be a tear drop shape because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-9 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679